This is an appeal to this court from a final judgment and decree rendered by the district court of Garvin county, in which James A. Hill was plaintiff, and Ruth Hill, the plaintiff in error and John Edgar Hill, William Riley Hill, Harry Vernon Hill, Susie Peevy, nee Hill, and Ude Polk, were defendants. The decree rendered by the district court was in conformity with the mandate of this court in the case of James A. Hill, plaintiff in error, against John Edgar Hill and the other parties to this cause, defendants in error, decided July 25, 1916, and reported in 58 Okla. 707, 160 P. 1116. The defendants in error have filed their motion to dismiss the petition in error in this cause on the ground that all the matters complained of therein have been adjudicated by this court in the case on the former appeal. On examination of the record it appears that the motion should be sustained.
The original case was decided by this court on July 25, 1916, and a petition for rehearing denied on November 21, 1916. In due course the mandate of this court, directing that the judgment complained of be set aside and that judgment be entered pursuant to the views of the court expressed in the opinion, was spread of record in the district court of Garvin county, and judgment was rendered thereon in conformity therewith.
In accordance with the rule announced in the case of First National Bank of Claremore v. C. M. Keys  Co. et al., *Page 313 27 Okla. 704, 113 P. 715, and followed in other cases by this court, to the effect that when a cause is remanded with directions to enter judgment in accordance with the opinion of the Supreme Court, and the court to which the mandate is directed enters judgment in substantial conformity with such directions, its action will not be disturbed on a second proceeding in error, we are of the opinion that the motion of the defendants in error must be sustained. Oklahoma City Electric Gas  Power Co. et al. v. Baumhoff, 21 Okla. 503, 96 P. 758; C., R.I.  P. Ry. Co. v. Broe, 23 Okla. 396, 100 P. 523; State. Bank of Waterloo, Ill., v. City National Bank of Kansas City, Mo.,26 Okla. 801, 110 P. 910; Midland Valley R. Co. v. Featherstone,43 Okla. 705, 144 P. 362; Harsha v. Richardson, 33 Okla. 108,124 P. 34; City of Ardmore v. Colbert, 52 Okla. 235,152 P. 603; Insurance Co. of North America v. Cochran, 59 Okla. 200,159 P. 247; First National Bank of Temple v. Brown,62 Okla. 112, 162 P. 454.
In this case the judgment and decree from which the appeal is taken are in exact accordance with the mandate of this court upon the previous appeal, and a second appeal, involving the identical questions determined in the first appeal, should not be entertained.
The petition in error is dismissed.